Citation Nr: 1806966	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  14-08 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for a left inguinal hernia.

2. Entitlement to a total rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel
INTRODUCTION

The Veteran had active service from September 1973 to September 1976.  The current matter comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. In July 2016, the Board remanded the issue on appeal for further development. That development has been accomplished, and the appeal is returned to the Board for further action. Stegall v. West, 11 Vet. App. 268 (1998). In May 2015, the Veteran had a hearing before a Veterans Law Judge who has since left the Board. A copy of that transcript is of record. The Veteran responded in the negative to correspondence offering him another hearing.  Thus, the Board will proceed with adjudication of this appeal.   

The matter of entitlement to a TDIU has been raised by the record and by statements made by the Veteran. In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability for an initial or increased rating, it is part of the claim for benefits for that underlying disability. Thus, a TDIU claim is properly before the Board on appeal.

Following the most recent adjudication of the claim in the February 2016 Supplemental Statement of the Case (SSOC), additional pertinent evidence was added to the claims file. However, the Veteran waived his right to have the Agency of Original Jurisdiction (AOJ) initially consider this evidence in a March 2016 statement. 38 C.F.R. §§ 20.800, 20.1304 (2017).

The extraschedular TDIU claim is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's left inguinal hernia is not recurrent, operated irremediable, or irreducible, and does not require a truss.
2. A service-connected scar associated with the Veteran's left inguinal hernia is asymptomatic.

2. The Veteran does not have a service-connected disability rated as 40 percent or more, and the combined rating for his service-connected disorders is less than 70 percent.

3. The Veteran's hernia disability significantly impacts his ability to obtain or maintain substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for a left inguinal hernia have not been met or more nearly approximated. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.114, Diagnostic Code 7338 (2017).

2. The criteria for an award of a TDIU on a schedular basis have not been met. 38 U.S.C. § § 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16(a) (2017).

3. The criteria for referral of TDIU for extraschedular consideration have been met. 38 U.S.C. § § 1155 (2012); 38 C.F.R. § 4.16 (b) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). The duty to notify has been met. See VA correspondence dated September 2011. The Veteran and his representative have not alleged prejudice with regard to notice. Thus, nothing more is required.

In addition, all identified and authorized records relevant to the matter have been requested or obtained. The available record includes service treatment records, VA treatment and examination reports, Social Security Administration records, and statements in support of the claim. The Board finds that there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. The medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). The available medical evidence is sufficient for adequate determinations. There has been substantial compliance with all pertinent VA law and regulations, and to adjudicate these claims would not cause any prejudice to the appellant.

Neither the Veteran nor his representative has raised any issues with the duties to notify or assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


II. Increased Rating

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. Separate diagnostic codes identify the various disabilities. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). With a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

The Veteran's service connected left inguinal hernia is rated under 38 C.F.R. § 4.114, Diagnostic Code 7338. Under this Code, a zero percent rating is warranted for small, reducible, inguinal hernia, or without true hernia protrusion; or for inguinal hernia that has not been operated on but is remediable. A 10 percent rating is warranted for postoperative recurrent inguinal hernia that is readily reducible and well-supported by truss or belt. A 30 percent rating is warranted for small, postoperative recurrent, or not operated irremediable, inguinal hernia that is not well-supported by truss, or not readily reducible. A 60 percent rating is warranted for a large, postoperative, recurrent inguinal hernia that is not well supported under ordinary conditions and not readily reducible, when considered inoperable.

A March 2012 rating decision continued the previously-assigned 10 percent evaluation for the service-connected left inguinal hernia. The Veteran contends that his symptoms are more severe than is reflected by his current disability rating.

An August 2012 VA examination report reflects no hernia was detected on the Veteran's left side after examination. The examiner did note the Veteran's contentions of pain at the area.

A February 2014 VA examination	 records the Veteran's complaints of pain at the site of his recurrent hernia with pain exacerbated by lifting and walking. The examiner found no indication for a supporting belt, but did note tenderness to palpation of the left pubic and left inguinal area. After examination, the examiner noted no evidence for recurrent hernia. 

A December 2015 VA examination records the Veteran's complaints of pain and pulling in the left inguinal area which worsens with physical activity. The examiner found no true hernia protrusion on the Veteran's left side. 

VA medical treatment records note left inguinal hernia recurrence in 1984, 1987, and 2008. An April 2017 treatment note recorded no hernia was found after review of a CT scan.

Medical findings during the pertinent appeal period do not reveal that the Veteran's hernia is recurrent (last detected in October 2008), operated irremediable, well-supported by a truss, or not readily reducible. As such, a rating in excess of 10 percent under Diagnostic Code 7338 is not warranted.  

To the extent that the Veteran argues that his symptomatology is more severe than contemplated by the currently assigned 10 percent rating, the Board finds that the VA examination reports are more probative than any such lay statements. The VA examiners have medical training, experience, and expertise that the Veteran is not shown to have. As such, their findings are more probative than any suggestion by the Veteran that he has symptoms that would warrant a higher rating. In reaching this conclusion, the Board also notes that the evaluations of record reflect that a service-connected scar related to the Veteran's left inguinal hernia remains asymptomatic. As such, a separate compensable rating for this scar is not warranted. 38 C.F.R. § 4.118.

Accordingly, the Board finds that the preponderance of the evidence is against the claim of entitlement to a rating greater than 10 percent for residuals of a left inguinal hernia. 38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

III. TDIU

Pursuant to 38 C.F.R. § 4.16 (a), a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a). When considering whether the Veteran's disabilities meet this requirement, disabilities affecting a single body system will be considered as one disability. Id. 

Here, the Veteran is service-connected for a left inguinal hernia rated at 10 percent, surgical scar associated with left inguinal hernia rated at 0 percent, painful scar associated with left inguinal hernia rated at 10 percent, and tinnitus rated at 10 percent. The combined rating for his disabilities is only 30 percent. 38 C.F.R. § 4.25. The Veteran does not meet the initial eligibility requirements to receive TDIU benefits for any portion of the appeal period. His service-connected disabilities, with a combined rating of 30 percent, do not meet the requisite threshold including after combining disabilities that are properly considered as a single disability under the regulations. Therefore, the Veteran does not meet the percentage threshold criteria for a TDIU under 38 C.F.R. § 4.16 (a), and his claim on that basis is denied.


ORDER

Entitlement to a rating in excess of 10 percent for a service-connected left inguinal hernia is denied.

Entitlement to a TDIU on a schedular basis is denied.


REMAND

Although the delay entailed by a remand is regrettable, Board finds further development is needed concerning the Veteran's claim for an extraschedular TDIU. A TDIU is assigned when a veteran is unable to secure or follow a substantially gainful occupation due to service connected disabilities rated at less than 100 percent. 38 C.F.R. § 4.16(a). These disabilities are rated as if they were 100 percent, in other words. A TDIU is assigned on a schedular basis for Veterans with one service connected disability if it is rated at 60 percent or more. Id. It is assigned on a schedular basis for a Veteran with more than one service connected disability if one is rated at 40 percent or more and the combined rating for all is 70 percent or more. Id. If a TDIU cannot be granted on a schedular basis, it may be granted on an extraschedular basis. 38 C.F.R. § 4.16(b). Referral to the Director of the Compensation and Pension Service is required first, however, as VA cannot assign an extraschedular TDIU in the first instance. Id.

As previously noted, the Veteran's only service-connected disabilities are his service-connected left inguinal hernia rated at 10 percent, service-connected surgical scar associated with left inguinal hernia rated at 0 percent, service-connected painful scar associated with left inguinal hernia rated at 10 percent, and his service-connected tinnitus rated at 10 percent. The combined rating for his disabilities is only 30 percent. 38 C.F.R. § 4.25. A TDIU accordingly cannot be assigned on a schedular basis. Referral to the Director of the Compensation and Pension Service for consideration of the assignment of a TDIU on an extraschedular basis has not been made. 

However, the Board finds that such referral is warranted. The Veteran's currently assigned ratings are considered adequate to compensate for considerable employment impairment, as noted above, yet they do not compensate for complete employment impairment. In other words, they do not compensate the Veteran adequately if his inguinal hernia disability is so severe that he is unable to secure or follow a substantially gainful occupation. He stopped working as a printer for a private company in 2011, reportedly because of his hernia disability. Social Security Administration records list "hernias" as the primary disability which prevents employment. 

A December 2015 VA medical examination reported prolonged standing, heavy lifting, carrying, pulling, and pushing were difficult as a result of the Veteran's hernia and impacted his ability to work. An August 2012 private examiner concluded that, as the Veteran worked in physical labor, the multiple recurrences and associated pain caused by his hernia would not allow him to continue to work. Finally, an October 2011 VA examination report recorded the Veteran was let go of his job as a printer in April 2011 after twenty two years of employment because of his inability to move heavy objects as required. The examiner opined that the Veteran's hernia caused his inability to lift heavy objects.

In light of the aforementioned, the Board finds that the Veteran may be unable to secure or follow a substantially gainful occupation. The Board does not complete additional development, to include referral, on its own. As such, a remand to the RO to accomplish it accordingly is warranted.

Accordingly, the case is REMANDED for the following action:

1. Refer the issue of entitlement to a TDIU to the Director of the Compensation and Pension Service for extraschedular consideration. Place a copy of the Director's decision in the claims file.

2. Then readjudicate the Veteran's entitlement to a TDIU on an extraschedular basis. Issue a rating decision if the decision made is favorable to him. Issue an SSOC if it is unfavorable. Provide a copy of the rating decision or SSOC to the Veteran and his representative, and place a copy in the claims file. Allow them the requisite time period to respond to an SSOC before processing for return to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records may impact the decision made. He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999). It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112.  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C. § 7252 (2012). This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  


Department of Veterans Affairs


